     Case 1:18-cv-00551-AWI-BAM Document 52 Filed 09/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    DONNY STEWARD,                                     Case No. 1:18-cv-00551-AWI-BAM (PC)
12                         Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS RECOMMENDING
13              v.                                       DISMISSAL OF DEFENDANT NELSON,
                                                         WITHOUT PREJUDICE, FOR FAILURE TO
14    IGBINOSA, et al.,                                  SERVE
15                         Defendants.                   (ECF No. 43)
16

17             Plaintiff Donny Steward (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983. This action proceeds on Plaintiff’s

19   first amended complaint against Defendants Igbinosa, Faria, Nelson, Lewis, Brightwell, Cerda,

20   and Hill for violations of the Eighth Amendment.

21             On August 9, 2021, the assigned Magistrate Judge issued findings and recommendations

22   recommending that Defendant Nelson be dismissed, without prejudice, for failure to serve

23   process pursuant to Federal Rule of Civil Procedure 4(m). (ECF No. 43.) Those findings and

24   recommendations were served on the parties and contained notice that any objections thereto

25   were to be filed within fourteen (14) days after service. (Id.) Plaintiff filed a response on

26   September 8, 2021, which the Court construes as Plaintiff’s objections. (ECF No. 51.)

27   Defendants have filed no objections, and the deadline for any remaining objections has now

28   passed.
                                                         1
     Case 1:18-cv-00551-AWI-BAM Document 52 Filed 09/21/21 Page 2 of 3


 1          In his objections, Plaintiff contends that because Defendant Nelson is now located in Utah
 2   and CDCR was unable to provide forwarding information, Defendant Nelson’s supervisors
 3   should be substituted to replace her in this action. (ECF No. 51.) Plaintiff proposes the
 4   substitution of Dr. G. Ugwueze, who was previously named as a defendant in this action, or
 5   Lieutenant Williams1 in place of Defendant Nelson. (Id.)
 6          The Court has reviewed Plaintiff’s objections, but finds no basis warranting rejection of
 7   the Magistrate Judge’s findings and recommendations. The Magistrate Judge directed the United
 8   States Marshal to serve Defendant Nelson using the contact information provided by Plaintiff,
 9   and was informed that Defendant Nelson resigned in May 2017 and returned to Utah, and no
10   further forwarding information was available from CDCR. (ECF No. 37.) Plaintiff has provided
11   no new information that would allow the Marshal to effect service of process on Defendant
12   Nelson.
13          Plaintiff may not substitute one of Defendant Nelson’s supervisors in her place when he is
14   raising claims against her in her individual capacity. Liability may not be imposed on
15   supervisory personnel for the actions or omissions of their subordinates under the theory of
16   respondeat superior. Ashcroft v. Iqbal, 556 U.S. 662, 676–77; Simmons v. Navajo Cty., Ariz., 609
17   F.3d 1011, 1020–21 (9th Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir.
18   2009); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). “A supervisor may be liable only if
19   (1) he or she is personally involved in the constitutional deprivation, or (2) there is a sufficient
20   causal connection between the supervisor’s wrongful conduct and the constitutional violation.”
21   Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (citation and quotation marks omitted);
22   accord Lemire v. Cal. Dep’t of Corrs. & Rehab., 726 F.3d 1062, 1074–75 (9th Cir. 2013); Lacey
23   v. Maricopa Cty., 693 F.3d 896, 915–16 (9th Cir. 2012) (en banc). Plaintiff has not alleged that
24   Dr. Ugwueze or Lieutenant Williams were personally involved in the constitutional deprivation
25   that Defendant Nelson is alleged to have committed, or that there is a sufficient connection
26
     1 Plaintiff previously named a Sergeant Williams as a party to this action. (See ECF No. 19.) It is
27
     not clear whether Plaintiff is referring to the same individual, but the distinction does not change
28   the Court’s decision here.
                                                         2
     Case 1:18-cv-00551-AWI-BAM Document 52 Filed 09/21/21 Page 3 of 3


 1   between their conduct and the constitutional violation.
 2          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a
 3   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s
 4   objections, the Court finds the findings and recommendations to be supported by the record and
 5   by proper analysis.
 6          Accordingly, IT IS HEREBY ORDERED as follows:
 7          1. The findings and recommendations issued on August 9, 2021, (ECF No. 43), are
 8              adopted in full;
 9          2. Defendant Nelson is DISMISSED, without prejudice, for failure to serve process
10              pursuant to Federal Rule of Civil Procedure 4(m); and
11          3. This matter is referred back to the assigned Magistrate Judge for proceedings
12              consistent with this order.
13
     IT IS SO ORDERED.
14

15   Dated: September 20, 2021
                                                 SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
